DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicant’s Request for Continued Examination (RCE), Amendments and Remarks, filed 28 June 2021, in the matter of Application N° 15/641,448.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 20 has been properly canceled.  Claims 34-36 have been added.  Claim 34 is supported by the limitations previously recited in claim 20.  Claims 35 and 36 recite narrowed compositions that depend from claim 1.  Support for these limitations is found in the originally-filed disclosure (see pg. 2, line 24 to pg. 3, line 10).
Claims 1, 21, 23-25, and 33 have been amended.  Claims 21 and 23 have been amended to depend from new claim 34 (canceled claim 20).  Claims 1, 24, 25, and 33 have all been amended to harmonize the claim language recited among each of the claims.  For example, the term “spray” has been removed from the “spray coating,” product-by-process limitations.  Each claim now concludes with the recitation of the 10-second release property of the warming sensate.  Each claim has also been amended to recite the transitional phrase, “consisting essentially of” instead of comprising.  Claims 24 and 25 have been amended to recite the optional use of polyethylene glycol in the outermost layer of the coating.  Lastly, claim 33 now recites dextromethorphan as an alternative to diphenhydramine in the core trio of active agents in the recited dosage form.
Each of the amendments is supported; no new matter has been added.
Thus, claims 1-5, 7, 8, 11-13, 15, 17-19, and 21-36 now represent all claims currently under consideration.

Information Disclosure Statement
No new Information Disclosure Statement(s) (IDS) have been filed for consideration.

New Rejections
Applicant’s amendments have necessitated the following ground(s) of rejection:

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 12, 13, 23-25, 29-33, 35, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of the above claims recite ranges pertaining to different aspects of the recited dosage form (i.e., coating thickness, mass ranges, etc.).  Each of these ranges recites having a range of “between about” a first amount to about a second amount (e.g., between about 3 mg to about 5 mg maltodextrin).  The ranges, notably the lower end of each range, is rendered indefinite by the phrase “between about” because it is unclear whether the recited lower value (e.g., 3 mg) is included in the recited range.  For instance, 3.1 mg falls within the definition of “about 3 mg.”  However, “between” about 3 mg is understood as including those values greater than 3.1 mg, thereby excluding 3 mg.
As such, each recitation of “between about” renders its respective claim indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 35 and 36 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Newly presented claims 35 and 36 both recite that the oral dosage form of claim 1 is to narrowed further in terms of each of the ingredients to be formulated therein.
Notably, each claim structurally further limits the composition of claim 1 by adding an intermediate layer of HPMC/PEG or HPMC.
The coating layers are broken down as follows:


Fast Release Coating:
 
 
HPMC/PEG:
2 mg
6 mg
Maltodextrin:
3 mg
5 mg
Warming sensate:
0.5 mg
2.5 mg
 
 
 
Intermediate Coat:
 
 
HPMC a/o PEG:
10 mg
20 mg
 
 
 
Total Coating:
15.5 mg
33.5 mg


Of particular note, is that both claims 35 and 36 limit the total amount of coating composition (fast release and intermediate) to a range of about 15.5-33.5 mg.  Using these limits, one can calculate the mass range for the maltodextrin:
 
 
% Maltodextrin
 
 
20%
25%
Total
15.5 mg
3.1 mg
3.9 mg
Coating (mg)
33.5 mg
6.7 mg
8.4 mg


What the above tables depict, is that the amount of maltodextrin recited in claims 35 and 36, notably the lower end of the range, fails to further limit the weight percent range recited in claim 1.  As shown above, the maltodextrin will range from about 3.1-8.4 mg.  The claims recite the indefinite range of “between about 3 mg and 5 mg maltodextrin.”  Given the lack of definition for the lower limit of the range, the Examiner submits that the lower end of the range appears to recite amounts that fail to further limit the composition of claim 1.





Maintained Rejections
The following rejections are maintained from the previous Office Correspondence dated 26 February 2021 since the art that was previously cited continues to read on the amended limitations.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 8, 11-13, 15, 17-19, and 21-34 are rejected under 35 U.S.C. 103 as being unpatentable over Gulian et al. (US Pre-Grant Publication Nº 2003/0072731 A1) in view of Nelson et al. (US Pre-Grant Publication Nº 2008/0131467 A1; of record) [emphasis added to reflect canceled/added claims].
As amended, Applicant’s claimed composition recites a coated oral dosage form comprising:
a core comprising one or more active ingredients; and
a fast release, exterior coating extending around the entire exterior surface of the oral dosage form;
wherein the oral dosage form has an overall weight of between about 250-2,500 mg.
The coating composition is further recited as consisting essentially of:
a water-soluble polymer;
a saccharide, sugar alcohol, or combination thereof present in the coating composition in an amount ranging from about 20% w/w to about 25% w/w; and
a flavoring that comprises a warming or cooling sensate;

As amended, claims 24 and 25 also recite an oral dosage form comprising:
a core comprising acetaminophen, phenylephrine, and dextromethorphan (claim 24) or diphenhydramine (claim 25);
an intermediate coating comprising hydroxypropylmethylcellulose (HPMC); and
a fast release, exterior coating extending around the entire exterior surface of the oral dosage form and comprising: HPMC, maltodextrin, and a warming sensate;
wherein the oral dosage form has an overall weight of between about 250-2,500 mg.
Amended into each of the claims are thicknesses for both intermediate and exterior coatings, such that each coating layer ranges from about 10-100 microns thick.
Gulian discloses a film-forming composition comprising: a) a hydroxypropyl starch film former; b) a thickener selected from a group which comprises maltodextrin; and c) a plasticizer.  The practiced composition is used to dip-coat dosage forms such as caplets (see e.g., Abstract; claim 2, and ¶[0022]).  Claim 4 discloses that the plasticizer is selected from a group of compounds which includes polyethylene glycol.  Paragraph [0025] defines the suitable film-forming compounds of the invention as including hydroxypropyl starch as well as such cellulose derivatives as HPMC.  Thus, the hydroxypropyl starch film forming component recited in claim 2 is broadly and reasonably considered as embodying hydroxypropylmethylcellulose.  Claim 28 discloses amounts for each of the hydroxypropyl starch component, the thickener component, and the plasticizer.  Therein, the thickener component is taught and suggested as being selected from such compounds as maltodextrin and being present in an amount ranging from 0.1-33 wt% of the coating composition.  Additionally, the plasticizer component is taught as being selected from such components as polyethylene glycol and sugar alcohols, or mixtures thereof, and being present in an amount ranging from about 11-60 wt% of the coating composition.
Claims 29 and 30 disclose a dosage form whereby the coating composition of claim 4 is present as the outermost coating layer of the dosage form.  Claim 30 is noted as further disclosing the presence of a sub-coating layer whereby the coating composition of claim 4 (e.g., HPMC, maltodextrin, and PEG) is the outermost coating of the dosage form.  Such sub-coatings are taught throughout the reference as also comprising a water-soluble polymer such as HPMC (see e.g., claims 13 and 16).  Claim 16 is noted further as disclosing maltodextrin being present in an amount ranging from 20-50% by weight of its coating composition, thereby encompassing the newly amended range.
Additionally, the Examiner notes that the practiced invention discloses coating an active-containing core form with both a sub-coating and an exterior coating and that the second, dip-coating layer will overlay a first coating layer.  See ¶[0062].
  Paragraph [0076] discloses that the dip-coated dosage forms of the practiced invention are provided for immediate release of the contained active ingredient and conform to USP specifications for immediate release tablets containing the particular active ingredient employed.  Paragraph [0075] discloses the different drugs which are considered to be encompassed by the practiced invention.  The list includes acetaminophen, dextromethorphan, diphenhydramine, phenylephrine, and mixtures thereof.
Claim 11 recites such compositional limitations to the sensate as menthol and peppermint flavors.
The teachings of Gulian disclose both menthol and peppermint as two of the many possible active ingredients which may be administered from its practiced coated caplets.
Where the reference would be considered deficient is with respect to the structural location of the flavored active component; it does not teach it as residing in the coating component.
Paragraphs [0020]-[0022] of Nelson, however, are considered to remedy the perceived deficiency.  As discussed in the previous action, flavoring agents are defined in ¶[0020] and ¶[0021] as including the recited warming and cooling sensate compounds.  Paragraph [0022] discloses that a preferred embodiment contains a combination of a flavoring agent and a cooling agent (i.e., a warming and a cooling sensate).
Though not expressly disclosed by Gulian as being included in the practiced coating compositions, the Examiner respectfully advances that the inclusion of such an excipient within the practiced dosages of Gulian would raise to the level of an aesthetic modification.  MPEP 2144.04(I) states that the courts have “found matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.”
In the instant case, the “function” of the instantly claimed sensate compound is to provide a more pleasing taste to the administered dosage form.  It is thus considered to serve no additional purpose other than increasing the likelihood of dosage compliance; a purpose which is not mechanical.  As such, modification of the Gulian dosage forms to contain the recited warming/cooling sensate would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was filed.
The limitations of claim 12 recite that the coating has a thickness of between about 10 microns and about 100 microns.  The limitations recited in claim 23 require that an intermediate coating layer is present and that it, like the fast-release coating, has a thickness of between about 10 microns and about 100 microns.  Claim 27 narrows the coating thickness to a range of about 40 microns and about 80 microns.  Newly presented claims 29-32 recite the same range as claim 27.
Paragraph [0067] of Gulian discloses that “[t]he average thickness of the dried dip coating layer typically is from about 40 to about 400 microns.  However, one skilled in the art would readily appreciate without undue experimentation that the dip coating thickness may be varied in order to provide a smoother, easier to swallow, dosage form or to achieve a desired dissolution profile.”  Such is considered to teach and suggest the limitations of the claim and provide the skilled artisan motivation to modify the thickness of said coating as required by MPEP §2144.05(II.)(B.).
The limitations recited by claim 13 require that the weight of the coating composition with respect to the overall composition range from about 0.5% (w/w) to about 20% (w/w).
Paragraph [0066] of Gulian discloses that “[t]he dried subcoating typically is present in an amount, based upon the dry weight of the core, from about 0 percent to about 5 percent. The dried dip coating layer typically is present in an amount, based upon the dry weight of the core and the optional subcoating, from about 1.5 percent to about 10 percent.”
Thus, the reference is considered to meet the recited limitations.  Where the subcoating is not present (e.g., about 0 wt%), the weight of the second of the disclosed coating layers is taught as ranging from about 1.5-10% by weight of the overall dosage form.  This showing reads expressly on the recited limitations.
The limitations of claims 21 and 22 recite that the intermediate coating comprises HPMC as the water-soluble polymer of the layer.  Paragraph [0064] of Gulian discloses that the practiced subcoating layers are known throughout the art as being prepared from such polymers as hydroxypropyl methylcellulose, thereby teaching and suggesting the limitations of the claims.
Regarding the claimed weight of the entire dosage form, recitations provided in claims 1, 24, and 25 require that the final weight ranges from about 250 mg to about 2,500 mg.
Gulian is considered to teach this limitation at ¶[0084] of Example 2.  Therein, it is acknowledged that the focus of the teachings is directed more to the coating compositions applied to the caplets rather than the caplets themselves.  To this point, Gulian discloses that compressed tablets as prepared by Example 1 of Parekh et al. (USPN 5,658,589) are used as the substrate to which the practiced coatings are applied.  The entirety of the teachings of Parekh are incorporated by reference to Gulian.  Example 1 of Parekh discloses the preparation of a tablet which has a final compressed mass of 603.2 mg.  Example 2 of Gulian then discloses that the applied subcoatings will add anywhere from 2-4% to the resulting tablets.  Such a percent weight gain produces a coated tablet ranging in weight from about 615-627 mg, thereby reading on the limitation.
Table F of Gulian at ¶[0102] discloses added percent ranges of weight gain for Examples 3D-3F, and ranges from 0.75-5.8 wt%.  Assuming the same tablets were used as discussed in Example 2, the Examiner notes that the resulting weight of the finished products will range from about 607 mg to about 638 mg, thereby continuing to read on the recited range.
Lastly, the teachings of Gulian disclose that the practiced dosage forms will be uniformly coated.  See for example, ¶[0021].

Thus, based on the combined teachings of the references, it is immediately apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed composition.
As is discussed above, the most prominent deficiency featured in the teachings of Gulian is the absence of the recited sensate compound.  The Examiner has provided a clear showing of obviousness in the combined teachings of Gulian and Nelson which guides the skilled artisan to aesthetically modifying and improving on the practiced dosages of Gulian.  Therein, the skilled artisan would have found clear motivation to add any one of the recited “sensate” compounds to the practiced coating compositions of Gulian, notably the outermost.  The skilled artisan would then have had more than a reasonable expectation of producing a dosage form possessing an improved taste.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.

Response to Arguments
Applicant’s arguments with regard to the rejection of claims 1-5, 7, 8, 11-13, 15, 17-19, and 21-34 under 35 USC 103(a) as being unpatentable over the combined teachings of Gulian et al. and Nelson et al. have been fully considered but they are not persuasive.
Applicant traverses the rejection on two key grounds.
First, Applicant takes issue with the Examiner’s characterization of the compounds used to define the claimed warming sensate as “aesthetic,” point out further that they are disclosed amidst a library of other active agents in ¶[0075] of the reference.
Contrary to the assertion, the use of either menthol or peppermint oil is not “speculative,” but rather taught and suggested by Gulian as being as useable as any of the preferred active agents disclosed within the four corners of the publication.  Therein, the teachings of the reference are not limited to those that are exemplified or preferred, and do not constitute a teaching away simply because they are neither of these forms of teaching.  See MPEP §2123(II).
Applicant next takes issue with Gulian’s interpretation of “immediate release,” stating that the reference’s definition of releasing its active within 30 or even 60 minutes after dosing is consistent with the USP’s definition of an active that is administered as a tablet and the active released from a core.  Applicant also points out that the reference is devoid of any teaching that places the sensate in the outer coating and most certainly does not discuss said sensate being released within about 10 seconds of having been administered to the oral cavity.
The Examiner does not disagree with this and has stated as such in the rejection of record.
Applicant notes that the dosage form of Gulian is one that is orally administered, but does not remain in the oral cavity.
The Examiner again, agrees with this, but notes that the teachings of both Gulian and Nelson require that the practiced dosage forms pass through the oral cavity.
The Examiner’s characterization of menthol and peppermint oil as “aesthetic” and as disclosed in both the teachings of Gulian and Nelson is not to indicate that they are dismissible as ingredients or importance.  Rather, the discussion is meant to reiterate the fact that they are oils that are used to mask the taste and/or smell of actual pharmaceutical active ingredients that are less than pleasing to the senses, thereby improving the overall aesthetic experience of consuming a drug (e.g., bitterness of acetaminophen).
Thus, the person of ordinary skill in the pharmaceutical arts will immediately recognize the multifaceted utility of compounds such as peppermint oil and menthol (e.g., flavoring/sweetening/taste-masking compounds).
The Examiner relies upon the teachings of Nelson to remedy the agreed to deficiency of Gulian.
Applicant attempts to differentiate the teachings of Nelson from the claimed invention by pointing out that ¶[0004] discloses that “[h]ydroxypropyl methyl cellulose does not readily dissolve in saliva in the time in which a tablet is in the oral cavity thus making this type [of] coating excellent for use on pharmaceutical tablets to protect the core and mask the bitter taste.”
The Examiner acknowledges this statement and notes that the very next sentence states that, “coatings of this type, particularly hydroxypropyl methyl cellulose coatings … can be used to deliver volatile flavoring/cooling agents in thin film coatings, particularly for use on unpleasant tasting core ingredients to enhance the taste-masking.”
The Examiner respectfully points out that the background of Nelson squarely places cooling/warming sensate compounds in film layers to be released in the oral cavity and provide an improved sensorial (aka aesthetically-pleasing) experience.
Thus, contrary to the assertion, the two references are clearly combinable as they are minimally both drawn to producing coated, orally-administered, dosage forms.
Turning back to the recited rate of release, the Examiner concedes that neither reference teaches the ten second window within which the warming/cooling sensate is to be released.  As mentioned above, it is Applicant’s argument that Nelson relies upon the presence of carrageenan in the outer coating to facilitate the “quick release” of the flavoring agent and that amending the transitional phrase to “consisting essentially of” satisfactorily overcomes the teachings of Nelson, thereby overcoming the rejection.
The Examiner respectfully disagrees and directs Applicant to MPEP §2111.03(III) regarding the use of “consisting essentially of.”  Therein, it states that, “‘consisting essentially of’ limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention.”  Further, it is stated that, “[f]or the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.””
The Examiner respectfully submits that no such showing has been provided by Applicant, and thus the claimed outer coating composition continues to be interpreted as reciting “comprising.”
Applicant’s concluding paragraph discussing Nelson as disclosing 0.01% to 5% of the practiced sweetener is noted.  However, it is not persuasive given that the flavoring agents, defined in ¶[0019] and ¶[0020], as well as Table 1 at ¶[0027], disclose that they are present in amounts ranging from 20-80 weight percent of the coating.
For these reasons, Applicant’s arguments are found unpersuasive.  Said rejection is therefore maintained.

Allowable Subject Matter
Apart from the above rejections under 35 USC 112(b) and (d), claims 35 and 36 are summarily objected to as being dependent upon a base claim rejected over the prior art, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

All claims have been rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615